       Case 1:19-cv-00052-TJM-CFH Document 21 Filed 11/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KAREN ESHELMAN,
                       Plaintiff,
           v.                                              Case No. 1:19-CV-00052-TJM-CFH

                                                      AMENDED JOINT STIPULATION OF
CAPITAL ONE BANK (USA), N.A.,
                                                        DISMISSAL WITH PREJUDICE
                       Defendants.




                IT IS HEREBY STIPULATED AND AGREE by and between the undersigned

counsel for Plaintiff, Karen Eshelman (“Plaintiff”) and Defendant, Capital One Bank (USA),

N.A. (“Defendant”) that pursuant to FRCP 41(a)(1)(A)(ii), that the action against Capital One

Bank (USA), N.A. in the above captioned matter are here by dismissed in its entirety with

prejudice and each party to bear its own costs and fees. That no party hereto is an infant or

incompetent.



 /s/ Eugene R. Licker (with permission             /s/ Adam T. Hill
 Eugene R. Licker                                  Adam T. Hill
 1675 Broadway, 19th Floor                         The Law Offices of Jeffrey Lohman, P.C.
 New York, NY 10019-5820                           4740 Green River Rd., Ste. 310
 Telephone: (646) 346-8074                         Corona, CA 92880
 Fax: (212)223-1942                                Tel. (657) 236-3525
 Email: lickere@ballardspahr.com                   Email: AdamH@jlohman.com
 COUNSEL FOR DEFENDANT                             COUNSEL FOR PLAINTIFF
       Case 1:19-cv-00052-TJM-CFH Document 21 Filed 11/20/19 Page 2 of 2




                                 CERTIFICATION OF SERVICE

        I certify that on 20th day of November 2019, I electronically filed the foregoing

AMENDED Stipulation Of Dismissal With Prejudice using the CM/ECF Sysyem, which will

notify all registered parties.


Eugene R. Licker
1675 Broadway, 19th Floor
New York, NY 10019-5820
Telephone: (646) 346-8074
Fax: (212)223-1942
Email: lickere@ballardspahr.com

Thomas B. Sullivan
Ballard Spahr LLP
1675 Broadway
Ste 19th Floor
New York, NY 10019-5820
212-850-6139
Fax: 212-223-1942
Email: sullivant@ballardspahr.com

Daniel Jt McKenna
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
215-864-8321
Fax: 215-864-8999
Email: mckennad@ballardspahr.com



                                                      /s/Adam T. Hill
                                                      Adam T. Hill
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      4740 Green River Rd., Ste. 310
                                                      Corona, CA 92880
                                                      Tel. (657) 236-3525
                                                      Email: AdamH@jlohman.com
                                                      COUNSEL FOR PLAINTIFF



                                                 2
